UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6555



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DENNIS WILLIAMS, a/k/a Dennis Leonard, a/k/a
Nushwill St. Albans Williams, a/k/a George
Washington Barker, a/k/a Devon,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
John R. Hargrove, Senior District Judge. (CR-89-104-HAR, CA-96-
2035-HAR)


Submitted:   August 10, 2000                 Decided:   August 25, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Williams, Appellant Pro Se. Richard Charles Kay, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Williams appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).     We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Williams, Nos. CR-89-104-HAR; CA-96-

2035-HAR (D. Md. Mar. 24, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2